Citation Nr: 1111961	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial evaluation for calcified pleural plaques (asbestosis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1955 to May 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for calcified pleural plaques (asbestosis), evaluated as noncompensable from July 2005.  The claims folder includes a VA examination report from March 2006, and a private examination report from July 2007.  In a statement, dated in September 2006, the Veteran averred that his disability has been getting worse.  In an informal hearing presentation dated in March 2011, the Veteran's accredited representative indicated that the July 2007 examination report no longer reflected the Veteran's current disability, and requested a new examination.  The Veteran is competent to state that he believes that he has had a worsening of his asbestosis symptoms.  As the most recent examination of record is almost four years old, the Board finds that another VA examination to determine the extent of the Veteran's service-connected disability is warranted.  (The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).)  

The Board notes that the Veteran had prior private examination and/or treatment for his calcified pleural plaques in 2005 and 2007, and those records are associated with the claims file.  If the Veteran has undergone any additional examination or treatment, VA should attempt to obtain all such records from July 2007 to present. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical providers (VA and private) from whom he has received treatment for his calcified pleural plaques (asbestosis) from July 2007 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include all pertinent VA records.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected calcified pleural plaques (asbestosis) disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The Veteran is hereby advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


